        Case 6:19-cv-00097 Document 1 Filed on 11/15/19 in TXSD Page 1 of 4



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

 FRANK REYES,                                      §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §
                                                   §    Case No. ____________
 FEDERATED MUTUAL INSURANCE                        §
 COMPANY,                                          §
                                                   §
          Defendant.                               §

                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Federated Mutual Insurance

Company (“Federated”) files this Notice of Removal, and would respectfully show the Court the

following:

                                            Introduction

         1.      On August 28, 2019 the Plaintiff, Frank Reyes (“Plaintiff”), filed a lawsuit against

Federated in Cause No. 19-08-84912-D; Frank Reyes v. Federated Mutual Insurance Company;

In the 377th Judicial District Court of Victoria County, Texas. A certified copy of the Original

Petition is attached as Exhibit 1. Service of process was made upon Federated on October 25,

2019.

         2.      Federated timely filed this Notice of Removal within the 30-day deadline required

by 28 U.S.C. §1446(b).

                                         Bases for Removal

         3.      Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:

                 a.     Plaintiff is an individual residing in Victoria County, Texas.



\43694406\1
        Case 6:19-cv-00097 Document 1 Filed on 11/15/19 in TXSD Page 2 of 4



                  b.        Federated is a Minnesota corporation with its principal place of business in

                            Minnesota. Therefore, Federated is a citizen of Minnesota.

         4.       Plaintiff alleges in his Original Petition that he seeks monetary relief over

$200,000.00 but not more than $1,000,000.00. Accordingly, the amount in controversy is in excess

of the sum of $75,000.00. All requirements are met for removal under 28 U.S.C. §§ 1332 and

1441(b).

         5.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Victoria County, Texas, the place where the removed action has been pending.

         6.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 377th Judicial District Court of Victoria County, Texas and all parties.

         7.       All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. §1446(a). Those filings consist of Exhibit 1 as described

above, and the following additional filings, as required by Local Rule 811:

         Exhibit 2:         Defendant Federated Mutual Insurance Company’s Original Answer;

         Exhibit 3:         The docket sheet;

         Exhibit 4:         An index of matters being filed; and

         Exhibit 5:         List of all counsel of record and parties represented.

                                                     Jury Demand

         8.       Pursuant to Federal Rule of Civil Procedure 38, Federated demands a trial by jury.




1
         Plaintiff has not yet returned the citation to the state court.

Notice of Removal                                                                                   Page 2
\43694406\1
        Case 6:19-cv-00097 Document 1 Filed on 11/15/19 in TXSD Page 3 of 4



                                               Prayer

         Defendant, Federated Mutual Insurance Company, respectfully gives notice that this state

court action has been removed and placed on this Court’s docket for further proceedings.

Defendant further requests any additional relief to which it is justly entitled.

                                               Respectfully submitted,

                                               COZEN O’CONNOR


                                               /s/ Karl A. Schulz________________
                                               Kendall Kelly Hayden
                                               Texas Bar No. 24046197
                                               khayden@cozen.com
                                               1717 Main Street, Suite 3100
                                               Dallas, Texas 75201-7335
                                               Telephone: (214) 462-3000
                                               Facsimile: (214) 462-3299

OF COUNSEL:

COZEN O’CONNOR

Karl A. Schulz
Texas Bar No. 24057339
kschulz@cozen.com
1221 McKinney, Suite 2900
Houston, Texas 77010
Telephone: (832) 214-3900
Facsimile: (832) 214.3905

ATTORNEYS FOR DEFENDANT
FEDERATED MUTUAL INSURANCE
COMPANY




Notice of Removal                                                                          Page 3
\43694406\1
        Case 6:19-cv-00097 Document 1 Filed on 11/15/19 in TXSD Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of Defendant’s Notice of Removal has been sent via
the Court’s ECF system and/or e-service on November 15, 2019 to:

         Stephen R. Walker
         Law Offices of Manuel Solis, PC
         6657 Navigation Boulevard
         Houston, Texas 77011
         Attorneys for Plaintiff
         Frank Reyes

                                                   /s/ Karl A. Schulz
                                                   Karl A. Schulz




Notice of Removal                                                                         Page 4
\43694406\1
